            Case 3:21-cv-05287-SI Document 21 Filed 09/07/21 Page 1 of 1
Case 9:20-md-02924-RLR Document 4207 Entered on FLSD Docket 09/03/2021 Page 1 of 1



                                UNITED STATES JUDICIAL PANEL
                                             on
                                 MULTIDISTRICT LITIGATION


          IN RE: ZANTAC (RANITIDINE) PRODUCTS
          LIABILITY LITIGATION
            McClymonds v. Sanofi US Services Inc., et al.,          )
                N.D. California, C.A. No. 3:21-05287                )                  MDL No. 2924


              ORDER GRANTING UNOPPOSED MOTION TO TRANSFER
         AND VACATING THE SEPTEMBER 30, 2021, HEARING SESSION ORDER


          Pending before the Panel is an unopposed motion by defendants Sanofi US Services, Inc.,
   and Sanofi-Aventis U.S. LLC seeking transfer of the above-captioned McClymonds action to the
   Southern District of Florida for inclusion in the coordinated or consolidated pretrial proceedings
   occurring there in MDL No. 2924.

           The time for filing a response has passed, and no opposition to the motion has been filed.
   Plaintiff is deemed to acquiesce to the motion under Rule 6.1(c) of the Rules of Procedure of the
   United States Judicial Panel on Multidistrict Litigation. It thus appears that McClymonds
   involves questions of fact in common with the actions previously transferred to the Southern
   District of Florida and that the criteria for transfer of this action under 28 U.S.C. § 1407 are
   otherwise satisfied.

           IT IS THEREFORE ORDERED, pursuant to Rule 7.1 of the Rules of Procedure of the
   United States Judicial Panel on Multidistrict Litigation, that this action is transferred under 28
   U.S.C. §1407 to the Southern District of Florida and, with the consent of that court, assigned to the
   Honorable Robin L. Rosenberg, for inclusion in the coordinated or consolidated pretrial
   proceedings occurring there in this docket. This order does not become effective until it is filed in
   the Office of the Clerk of the United States District Court for the Southern District of Florida.

          IT IS FURTHER ORDERED that the Hearing Session Order and the attached Schedule
  filed on August 13, 2021, are VACATED insofar as they relate to this matter.


                                                        FOR THE PANEL:


                                  Maria Cruz

                                Sep 3, 2021             John W. Nichols
                                                        Clerk of the Panel
